IN THE
                            TENTH COURT OF APPEALS

                                     No. 10-14-00208-CV

MILESTONE LIFE SETTLEMENT FUND, LLC,
MILEFUND LLC, MILESTONE INVESTMENTS
USA, LLC, AND RONALD DEAN NEWMAN,
                                                            Appellants
v.

MONTY L. FINSTAD,
                                                            Appellee


                             From the 249th District Court
                                Johnson County, Texas
                              Trial Court No. C201300234


                             MEMORANDUM OPINION


       Petitioners' petition seeking leave to appeal the trial court's interlocutory order

signed on July 8, 2014 is denied, and the appeal is dismissed for want of jurisdiction.

See TEX. R. APP. P. 28.3; 43.2(f).




                                           TOM GRAY
                                           Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Appeal dismissed
Opinion delivered and filed July 31, 2014
[CV06]




Milestone Life Settlement Fund, LLC v. Monty L. Finstad   Page 2